COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                 ORDER ON MOTION TO STAY

Appellate case name:          Mashauna Lewis v. Camillo A-1 Property Owner LLC

Appellate case number:        01-18-00989-CV

Trial court case number:      18-CCV-062520

Trial court:                  County Civil Court at Law No. 1 of Fort Bend County

       Appellant, Mashauna Lewis, filed a notice of appeal of the trial court’s final
judgment in a forcible detainer proceeding. On November 9, 2018, appellant filed a pro
se motion to stay the judgment pending appeal because she claims that the amount entered
was incorrect and that she had paid into the clerk’s registry the rent for July, August, and
September.
       With respect to eviction appeals, the Property Code states that “[a] judgment of a
county court may not under any circumstances be stayed pending appeal unless, within 10
days of the signing of the judgment, the appellant files a supersedeas bond in an amount
set by the county court.” TEX. PROP. CODE ANN. § 24.007 (West 2014 & Supp. 2017).
Based on the letter of assignment, motion to stay, and a review of the county clerk’s
website, there is nothing indicating that the $15,000.00 supersedeas bond amount, set by
the county court in the final judgment, was posted by appellant within ten days of the
signing of the September 26, 2018 final judgment.1 See TEX. PROP. CODE ANN. § 24.007.
Accordingly, the Court denies appellant’s motion to stay.

       It is so ORDERED.
Judge’s signature:
                 ___/s/ Laura C. Higley____
                 x Acting individually      Acting for the Court
Date: __November 15, 2018_____
1
       Because the final judgment was not included with the letter of assignment, a review of the
       county clerk’s website indicates that the trial court signed the final judgment on September
       26, 2018, set a $15,000 supersedeas bond amount, and provided that a writ of possession
       shall issue on October 14, 2018. The Clerk of this Court has requested that an indigent
       clerk’s record be filed because appellant filed a Statement of Inability to Afford Payment
       of Court Costs or an Appeal Bond on November 2, 2018.